In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-352V
                                          UNPUBLISHED


    JAMES WETZEL,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 6, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION 1

       On March 27, 2020, James Wetzel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table injury – a Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of an influenza (“flu”)
vaccination on October 3, 2018. Amended Petition, filed November 25, 2020, at 1;
Stipulation, filed May 6, 2022, at ¶¶ 1-2, 4. Petitioner further alleges the vaccine was
administered within the United States, that he suffered the residual effects of his injury for
more than six months, and that there has been no prior award or settlement of a civil
action on his behalf as a result of his injury. Stipulation at ¶¶ 3-5; see Amended Petition
at ¶¶ 3, 12, 16. “Respondent denies that [P]etitioner sustained a Table injury for SIRVA,
and denies that the flu vaccine caused [P]etitioner to suffer a right shoulder injury or any
other injury.” Stipulation at ¶ 6.
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Nevertheless, on May 6, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            A. A lump sum of $96,000.00 in the form of a check payable to Petitioner;
               and

            B. A lump sum of $217.75, representing reimbursement of a Medicaid lien
               for services rendered to Petitioner by the State of New York, in the
               form of a check payable jointly to Petitioner and the New York State
               Department of Health:

                                     New York State Department of Health
                                            Resource Department
                                           1031 Department Court
                                             Kingston, NY 12401

                Petitioner agrees to endorse this check to the New York State
                Department of Health.

        Stipulation at ¶ 8. These amounts represent compensation for all items of
        damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                              )
JAMES WETZEL,                                 )
                                              )
               Petitioner,                    )      No. 20-352V
                                              )      Chief Special Master Corcoran
       v.                                     )      ECF
                                              )
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. James Wetzel ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on October 3, 2018 in the right arm.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered from a right shoulder injury related to vaccine

administration ("SIRVA") as a result of receiving the flu vaccine, and suffered the residual

effects of his alleged injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that petitioner sustained a Table injury for SIRVA, and denies that
the flu vaccine caused petitioner to suffer a right shoulder injury or any other injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

        A.     A lump sum of $96,000.00 in the form of a check payable to petitioner;
               and

        B.     A lump sum of$217.75, 1 representing reimbursement of a Medicaid lien for
               services rendered to petitioner by the State of New York, in the form of a check
               payable jointly to petitioner and the New York State Department of Health:

                               New York State Department of Health
                                     Resource Department
                                    1031 Department Court
                                      Kingston, NY 12401

        Petitioner agrees to endorse this check to the New York State Department of Health.

        These amounts represent compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to




1
  This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of New York may have against any individual as a result of any
Medicaid payments the New York State Department of Health has made to or on behalf of James
Wetzel as a result of his alleged vaccine-related injury suffered on or about October 3, 2018,
under Title XIX of the Social Security Act. See 42 U .S.C. § 300aa-15(g), (h).
                                                  2
42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U .S.C. § 300aa-

l 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely



                                                     3
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 3, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about March 27, 2020, in

the United States Court of Federal Claims as petition No. 20-352V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that petitioner sustained a Table injury, or that the flu

vaccine either caused or significantly aggravated petitioner's alleged injury or any other injury.



                                                   4
       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
 I
I
I
I
I
I
I
I
I
I


                                                  5
4/30/2022      4:15 PM       FROM: Staples                                           TO: +12158757730                    P.   1




        Respectfully submitted,

        PETITIO~ER:


        ~t~_J,1J::tJI{.~...
       h~MES WETtL                    V

        ATTOR\EY OF RECORD H)R                                                At;THORIZED Rl£PRl(SE'.\TATIVE
        PETITIO~ER:                                                           OF THE ATTOR,f.Y GE~ERAI.:



        EMILY B. ASHE
                                                                              ~~
                                                                              l lFAT!IFR I.. PEARLMAN
        Anapol \V-:i..,s                                                      Deputy Director
        One Logan Squnrc                                                      T011s Branch. Civil Division
        l 30 No11h Igm Street, Suite 1600                                     LJ.S. Department or .luslicc
        Philadelphia, PA 19103                                                P.O. Rox 146
        Td. : (215) 735-8037                                                  Benjamin Franklin Station
        Email: cashc(G.C
                                  .;l..,,._____




                                                                          6